DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 11/04/2020. 
The status of the Claims is as follows:
Claims 1-15 have been cancelled;
Claims 16-37 are new;
Claims 16-37 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed after the mailing date of the Application on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the following limitations: “…supplying unit is arranged to apply said portion of adhesive film to lower sections of external walls of said partial palletized loads at respective supporting pallets of the latter ones” (emphasis added)

It is unclear to which structure the limitation “the latter ones” refers. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims16-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cere' (US 20140033657; Cere) in view of Donnelly et al. (US 5491956; Donnelly).

Regarding Claim 16  Cere discloses a wrapping machine for making a composed palletized load comprising a plurality of partial palletized loads (201, 202, 203, 204)  wrapped with a plastic film (par 82), comprising: 
a first operating station (F1’) to individually and separately wrap said partial palletized loads (201, 202, 203, and 204) with said film (50); 
a conveyor assembly (70) to move along an advancing direction (x) said partial palletized loads (201, 202, 203, 204) inside, towards and outside from said first operating station (F1’); and 


However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by an adhesive film (30) in order to make a palletized load providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. (Col 2 lines 49-58)

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 17 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses wherein said second operating station (F4’) comprises at least one supplying unit (4) that is arranged to apply portion with predefined length of said film around said partial palletized loads (201, 202, 203, 204) that are arranged in said grouped configuration. (par 102-103) 

an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches a supplying unit (40) that is arranged to apply a portion with predefined length of said adhesive film (30) around said palletized loads (Fig. 8) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 18 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said at least one supplying unit (4) is arranged to apply said portion of film (50) to lower sections of external walls of said partial palletized loads (201, 202, 203, 204) at respective supporting pallets of the latter ones. (par 90, 101)

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches the supplying unit (40) is arranged to apply said portion of adhesive film (30) to lower sections of external walls of around said palletized loads (Fig. 8) at respective supporting pallets of the 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine.

Regarding Claim 19 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said at least one supplying unit (4) comprises a reel (5) of film (50)  and an applying device (66) to unwrap from the reel (5) and apply to said partial palletized loads (201, 202, 203, 204) said portion of film (50).

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches the supplying unit (40) a reel (41) of adhesive film (30) and an applying device (48b) to unwrap from the reel (41) and apply to said partial palletized loads (Fig. 8) said portion of adhesive film (30) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the 

Regarding Claim 20 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said second operating station (F4’) comprises a couple of supplying units (4) that are arranged to apply respective portions with predefined length of said film (50) around said partial palletized loads (201, 202, 203, 204) placed in said grouped configuration.

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches a supplying unit (40) that is arranged to apply a portion with predefined length of said adhesive film (30) around said palletized loads (Fig. 8) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 


Claim 21 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said second operating station (F4’) comprises a grouping apparatus (81) that is arranged to receive one by one from said first operating station said partial palletized loads  (201, 202, 203, 204) wrapped with said film (50), place said partial palletized loads  (201, 202, 203, 204) in said grouped configuration and transfer said partial palletized loads  (201, 202, 203, 204) to at least one supplying unit (4) of said second operating station (F4’) that is arranged to apply a portion of said film (50) with predefined length around said partial palletized loads (201, 202, 203, 204).

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches a supplying unit (40) that is arranged to apply a portion with predefined length of said adhesive film (30) around said palletized loads (Fig. 8) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 


Claim 22 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said grouping apparatus (81) comprises a platform (82) that is movable along an approaching direction (y) orthogonal to said advancing direction (x) and supports at least two conveyors (74, 75) that are placed parallel to the advancing direction (x) in order to receive and move said partial palletized loads (201, 202, 203, 204). (par 86)

Regarding Claim 23 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising a separating apparatus (81 left Fig. 5) that is arranged upstream said first operating station (F1’) with reference to said advancing direction (x) and is arranged to receive from said conveyor assembly (70) partial palletized loads (201, 202, 203, 204) to be wrapped with the film (50) and arranged grouped, adjacent and placed side by side, and to transfer one by one said partial palletized loads (201, 202, 203, 204) into said first operating station (F1’). (par 86)

Regarding Claim 24 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said separating apparatus (81 left Fig. 5) comprises a respective platform (82a) that is movable along an approaching direction (y) orthogonal to said advancing direction (x) and supports at least two respective conveyors (71, 72) that are parallel to the advancing direction (x) and arranged to receive and move said partial palletized loads (201, 202, 203, 204).

Regarding Claim 25 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses a said first operating station (F1’) comprises a wrapping apparatus (1A) that is provided with an unwrapping unit (6) and with a moving system (31) in order to rotate about a wrapping axis (z), said first operating station (F1’) or a partial 

Regarding Claim 26  Cere discloses a composed palletized load (200) comprising a plurality of partial palletized loads (201, 202, 203, 204) each of which is individually wrapped by a stretchable plastic film (50) and placed side by side and adjacent in a grouped configuration, wherein the composed palletized load (200) comprises two portions of substantially non-stretchable plastics film (50) with predefined length that are applied around said partial palletized loads (201, 202, 203, 204) to wrap and mutually block said partial palletized loads (201, 202, 203, 204) in said grouped configuration.

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by an adhesive film (30) in order to make a palletized load providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. (Col 2 lines 49-58)

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 
Claim 27 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising a couple of partial palletized loads (201, 202) that are placed side by side and joined by film (50) that is applied so as to wrap external walls of said partial palletized loads (201, 202). (par 96-98)

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by two portions of adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by two portions (Fig. 8) of adhesive film (30) in order to make a palletized load (Col 12 lines 1-45) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. (Col 2 lines 49-58)

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 28 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising a couple of partial palletized loads (201, 202) that are placed side by side and joined by film (50) that is applied so as to wrap lower sections of external walls of said partial palletized loads (201, 202) at respective supporting pallets. (par 96-98)

two portions of adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by two portions (Fig. 8) of adhesive film (30) in order to make a palletized load (Col 12 lines 1-45) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. (Col 2 lines 49-58)

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 29 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said supporting pallets have dimensions equal to half of those of a standard supporting pallet. (par 83)

Regarding Claim 30 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising four partial palletized loads (201, 202, 203, 204) that are placed side by side on two parallel rows and joined by film (50) that is applied so as to wrap external walls of said partial palletized loads (201, 202, 203, 204).

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by two portions of adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by two portions (Fig. 8) of adhesive film (30) in order to make a palletized load (Col 12 lines 1-45) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. (Col 2 lines 49-58)

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 31 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising four partial palletized loads (201, 202, 203, 204) that are placed side by side on two parallel rows and joined by film (50) that is applied so as to wrap lower sections of external walls of said partial palletized loads (201, 202, 203, 204) at respective supporting pallets.

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by two portions of adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches an operating station that includes a dispenser (40) to join a palletized load by two portions (Fig. 8) of adhesive film (30) in order to make a palletized load (Col 12 lines 1-45) providing a unitizer to 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 


Regarding Claim 32 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said supporting pallets have dimensions equal to a quarter of those of a standard supporting pallet. (par 83)

Regarding Claim 33 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said at least one supplying unit (4) comprises a reel (5) of film (50) and an applying device (66) to unwrap from the reel (5) and apply to said partial palletized loads (201, 202, 203, 204) said portion of film.

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches the supplying unit (40) a reel (41) of adhesive film (30) and an applying device (48b) to unwrap from the reel (41) and apply to said partial palletized loads (Fig. 8) said portion of adhesive film (30) 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine.

Regarding Claim 34 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said second operating station (F4’) of supplying units (4) that are arranged to apply respective portions with predefined length of said film (50) around said partial palletized loads (201, 202, 203, 204) placed in said grouped configuration.

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches a supplying unit (40) that is arranged to apply a portion with predefined length of said adhesive film (30) around said palletized loads (Fig. 8) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the 

Regarding Claim 35 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses said second operating station (F4’) comprises a grouping apparatus (81) that is arranged to receive one by one from said first operating station (F1’) said partial palletized loads  (201, 202, 203, 204) wrapped with said film (50), place said partial palletized loads  (201, 202, 203, 204) in said grouped configuration and transfer said partial palletized loads  (201, 202, 203, 204) to at least one supplying unit (4) of said second operating station (F4’) that is arranged to apply a portion of said film (50) with predefined length around said partial palletized loads (201, 202, 203, 204).

However, Cere does not expressly disclose the joint said plurality of partial palletized loads by an adhesive film in order to make said composed palletized load. 

Donnelly teaches a film wrap dispenser for a wrapping machine. Donnelly further teaches a supplying unit (40) that is arranged to apply a portion with predefined length of said adhesive film (30) around said palletized loads (Fig. 8) providing a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Therefore, it would have been obvious to modify the wrapping machine taught by Cere to include an adhesive film dispenser as taught by Donnelly since Col 2 lines 49-58 of Donnelly suggests that such a modification would prove a unitizer to wrap predetermined portions of the palletized load for the purposes of reducing material costs and improving the efficiency of the wrapping machine. 

Regarding Claim 36 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses comprising a separating apparatus (81 left Fig. 5) that is arranged upstream said first operating station (F1’) with reference to said advancing direction (x) and is arranged to receive from said conveyor assembly (70) partial palletized loads (201, 202, 203, 204) to be wrapped with the film (50) and arranged grouped, adjacent and placed side by side, and to transfer one by one said partial palletized loads (201, 202, 203, 204) into said first operating station (F1’). (par 86)

Regarding Claim 37 the modified invention of Cere in view of Donnelly teaches the invention as described above.  Cere further discloses a said first operating station (F1’) comprises a wrapping apparatus (1A) that is provided with an unwrapping unit (6) and with a moving system (31) in order to rotate about a wrapping axis (z), said first operating station (F1’) or a partial palletized load (201, 202, 203, 204) to be wrapped, wherein said unwrapping unit (6) is provided with a film reel (par 76) and with at least a couple of prestretching rollers (61, 62) to unwrap and prestretch said film (50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAPRAVNIK US 20200324926 Figs. 1-1a
	Marantz US 3896604 Fig 1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731